Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9, 16, 17, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Paull (US 3,976,443).
Regarding claim 1, Paull discloses a process for producing an organic compound from a syngas composition comprising: 
a. charging an oxidant (such as oxygen via conduit 35, see figure) and a feedstock composition (via inlet 27) comprising post-consumer recycled materials (such as tires, see claim 6 of Paull) and a solid fossil fuel (such as coal, see claim 6 of Paull which discloses a mixture of tires and coal) to an entrained flow gasifier (38) comprising a gasification zone (37); wherein said post-consumer recycle material comprises post-consumer tires (see claim 6 of Paull); 
b. gasifying the feedstock composition together with the oxidant in said gasification reaction zone to produce said syngas composition; wherein said gasification reaction zone is operated at a temperature of at least 1000C (see Example 1 in column 11 which discloses a gasification temperature above 1000C and teaches the generation of synthesis gas); and 
c. producing said organic compound from said syngas composition (see col. 7 lines 17-23 which discloses production of organic compounds from the synthesis/product gas). 
While the process of Paull teaches a liquified carbon dioxide as the slurry liquid which is not stable at ambient conditions, Paull also acknowledges the use of water as the slurry liquid (col. 1 lines 31-40).  As such, Paull does disclose the use of water, even though it is disparaged.  See MPEP §2131.05 which states: A reference is no less anticipatory if, after disclosing the invention, the reference then disparages it.
Regarding claims 8 and 9, Paull further discloses said organic compound is any chemical that has a syngas composition as an intermediate (such as aldehydes and alcohols col. 7 lines 17-23). 
Regarding claim 16, while Paull does not list the average content elements other than carbon, hydrogen, oxygen, nitrogen and sulfur, Paull does teach the same material as the instant invention (recycled vehicle tires).  As such, a similar composition is expected (see MPEP §2112(IV)(V)).  
Regarding claim 17, Paull further discloses the post-consumer tires are pre-ground prior to addition to the fossil fuel(s) to produce pre-ground tires (see col. 2 lines 48-54 which discloses grinding of the tires). 
Regarding claim 19, Paull further discloses said organic compound is any chemical that has a syngas composition as an intermediate (such as aldehydes and alcohols col. 7 lines 17-23). 
Regarding claim 2, Paull further discloses said organic compound comprises at least one acetyl functional group (such as an aldehyde, col. 7 lines 17-23).
Regarding claim 3, Paull further discloses the feedstock composition comprises coal (see claim 6 of Paull which discloses a mixture of tires and coal). 
Regarding claim 4, Paull further discloses the feedstock composition comprises a liquid slurry that is stable (see abstract and col. 3 lines 7-18) which discloses that the feedstock is in a slurry that is in stable form due to the temperature and pressure that the mixing zone is kept at); wherein said liquid slurry comprises coal and post-consumer recycled materials chosen from recycled tires, recycled plastic or a combination thereof (see claim 6 of Paull which discloses a mixture of tires and coal in the feedstock slurry). 
Regarding claim 5, Paull further discloses gasifying said feedstock composition occurs in the presence of oxygen (see oxygen inlet 31 in Figure). 
Regarding claims 6, 7 and 20, Paull further discloses said organic compound is any chemical that has a syngas composition as an intermediate (such as aldehydes and alcohols col. 7 lines 17-23). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10-12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paull (US 3,976,443).
Regarding claim 10, Paull discloses a wide variety of waste products can be used to generate synthesis gas, including vehicle tires (see claim 6 of Paull).  Paull, however, does not explicitly disclose the percentage of tires that come from busses and trucks.  More specifically, Paull does not explicitly disclose said post-consumer tires comprise at least 70 wt. % truck and/or bus tires, based on the weight of the tires used in the feedstock composition. 
However, seeing that Paull does not distinguish between the types of vehicles that the tires come from, arriving at the claimed range would have been an obvious modification to one of ordinary skill in the art at the time of the invention.  Given a supply of 100% bus tires, it would have been beneficial to one of ordinary skill in the art at the time of the invention to use all bus tires in order to produce synthesis gas and methanol, for example.
Regarding claims 11 and 12, Paull further discloses post-consumer tires do not receive a thermal treatment (torrefaction) prior to their introduction into the gasification zone or their introduction to one or more components of a feedstock composition see Figure which illustrates the slurried feedstock fed directly to the gasifier without a torrefaction step).
Regarding claim 15, while Paull does not explicitly disclose the average content of minerals, metals and elements other than carbon, hydrogen, oxygen, nitrogen and sulfur, Fujimura does teach the same material as the instant invention (recycled vehicle tires).  As such, a similar composition is expected (see MPEP §2112(IV)(V)).  

Claims 13, 14 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paull (US 3,976,443) in view of Okada (JP H05208183A with references made to the machine translation).
Regarding claims 13 and 18, Paull discloses shredding the tires as mentioned in the rejection above, but does not explicitly disclose that the tires are shredded prior to mixing with the fossil fuel.
Okada also discloses a gasification process that combines plastics with a fossil fuel/coal (see abstract).
Okada, like Paull, teaches shredding plastic/tires prior to feeding said plastic to a gasifier and goes on to teach that shredding the plastic separately from the coal is advantageous as plastic (as well as tires) and coal have different grinding efficiencies and specific gravity and are more effectively ground separately prior to mixing (page 4, first full paragraph).
As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to add the grinding step of the plastic prior to mixing with the coal in order to avoid problems encountered when coal and plastic are ground together.
Regarding claim 14, while Paull does not explicitly list the average content of elements other than carbon, hydrogen, oxygen, nitrogen and sulfur, Paull does teach the same material as the instant invention (recycled vehicle tires).  As such, a similar composition is expected (see MPEP §2112(IV)(V)).  

Response to Arguments
Applicant's arguments filed 1/14/2022 have been fully considered but they are not persuasive. 
On page 8, regarding claims 13 and 18, Applicant argues that one of ordinary skill in the art would not combine the teaches of Okada with Paull because Okada teaches plastic, instead of rubber tires, as the feedstock in addition to a fossil fuel.  The Office respectfully disagrees with this argument.  While Paull does teach plastic, and not tires, Paull is cited for the teaching of separating materials in a grinding step that have separate gravities (densities).  This information was well known in the art at the time of the invention and would motivate one of ordinary skill in the art to consider separating tires and coal from a simultaneous grinding step due to the differences in densities of coal and the material tires are made from.  Furthermore, Applicant argues that the grinding step of Okada includes water, rather than liquidified CO2 as disclosed by Paull.  It is noted that Applicant has not claimed the specific grinding conditions (what liquid is present), nor was Paull modified with the specific grinding materials of Okada.  Paull was modified by Okada to ensure efficient grinding by separating the coal and the tires in their grinding steps.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J MERKLING whose telephone number is (571)272-9813. The examiner can normally be reached Monday - Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J MERKLING/       Primary Examiner, Art Unit 1725